   Case 19-02505                        Doc 17              Filed 02/21/19 Entered 02/21/19 11:16:59              Desc Main
                                                              Document     Page 1 of 1




February 21, 2019


TOM VAUGHN
55 E MONROE STREET SUITE 3850
CHICAGO, IL 60603


                                                      PROOF OF CLAIM WITHDRAWN

Re: Robert A Servi
    Retail Number: 316060242
    2016 Honda Crv
    VIN: 5J6RM4H30GL049834
    Case Number: 19-02505

Dear TOM VAUGHN:

American Honda Finance Corporation has withdrawn Proof of Claim Number 2, dated February
20, 2019 in the case number referenced above.

If you have any questions, associates are available to assist you at (800) 542-6632.

Sincerely,



Angela G.
Honda Financial Services
(800) 708-6555
Honda Financial Services is a DBA of American Honda Finance Corporation




                                                                                                                     hnpocwthdrw

                                                  Honda Financial Services, P.O. Box 5308, Elgin, IL 60121-5308
